

117 HR 173 IH: COVID–19 Prevention and Awareness Act of 2021
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 173IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Ms. Velázquez (for herself, Ms. Dean, Mr. Nadler, Mr. Sean Patrick Maloney of New York, Ms. Meng, and Mr. Sires) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize the Secretary to make grants and enter into cooperative agreements with entities to expand and support activities with respect to the prevention and treatment of a covered condition, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Prevention and Awareness Act of 2021.2.COVID–19 prevention and awareness grantsSubpart I of part D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the following:330N.Program to prevent and treat covered conditions(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may award grants and enter into cooperative agreements with covered entities to expand and support activities with respect to the prevention and treatment of covered conditions, including—(1)conducting screenings, surveillance, and diagnostic testing for covered conditions;(2)providing guidance to individuals on such prevention and treatment activities; and(3)providing guidance on vaccinations recommended by the Advisory Committee on Immunization Practices established by the Secretary.(b)ApplicationAn entity seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.(c)PriorityIn awarding grants or entering into cooperative agreements under this section, the Secretary shall give priority to—(1)federally qualified health centers (as defined in section 330A);(2)community-based organizations; and(3)entities that have an agreement with a federally-qualified health center.(d)Reports(1)Report to SecretaryAn entity that receives a grant or enters into a cooperative agreement under this section shall submit to the Secretary a report that includes—(A)a description of each activity carried out—(i)pursuant to the cooperative agreement; or(ii)with amounts received through the grant; and(B)an evaluation of the effectiveness of each such activity.(2)Report to CongressNot later than 3 years after the date of the enactment of this section, the Secretary shall submit to Congress a report on the effectiveness of the grants and cooperative agreements entered into under this section.(e)Supplement not supplantAn entity receiving a grant under this section shall use grant amounts to supplement, not supplant, any other Federal, State, and local funds that would otherwise be expended by such entity to carry out the activities described in this section.(f)DefinitionsIn this section:(1)Covered conditionThe term covered condition means a disease or condition that has been identified by the Centers for Disease Control and Prevention to increase, or likely increase, the risk of mortality from COVID–19 or to increase, or likely increase, the risk of severe illness from COVID–19, including the following:(A)Asthma.(B)Cancer.(C)Cerebrovascular disease.(D)Chronic kidney disease.(E)Chronic obstructive pulmonary disease.(F)Cystic fibrosis.(G)Hypertension or high blood pressure.(H)Liver disease.(I)Neurologic conditions, including dementia.(J)Obesity.(K)Pregnancy.(L)Pulmonary fibrosis.(M)Serious heart conditions, including heart failure, coronary artery disease, and cardiomyopathy.(N)Sickle cell disease.(O)Pulmonary conditions resulting from tobacco use.(P)Thalassemia.(Q)Tobacco use.(R)Type 1 and 2 diabetes mellitus.(S)Weakened immune system, including from—(i)a solid organ transplant;(ii)a blood or bone marrow transplant;(iii)the human immunodeficiency virus; and(iv)the use of a corticosteroid or other immune weakening medicine.(2)Covered entityThe term covered entity includes the following:(A)Federally qualified health center (as defined in section 330A).(B)Entity that has an agreement with a federally qualified health center.(C)Community-based organization.(D)Faith-based organization.(E)Nonprofit organization.(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $2,000,000,000 for the period of fiscal years 2021 through 2022, to remain available until expended. 330O.Grant program to increase awareness of the relationship between covered conditions and COVID–19(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may award grants to entities to carry out a campaign to increase awareness of the relationship between—(1)covered conditions; and(2)the increased risk of developing a severe illness or mortality from COVID–19.(b)ApplicationAn entity seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require, including a description of how the entity intends to carry out the activities specified in subsection (c).(c)Campaign activitiesIn carrying out the campaign under subsection (a), an entity shall—(1)develop and disseminate informational material—(A)that is culturally and linguistically appropriate;(B)targeted toward communities and populations that are at a high risk of—(i)developing a covered condition; and(ii)contracting COVID–19;(C)that increases awareness of the safety and effectiveness of a COVID–19 vaccine; and(D)that identifies locations in the community served by the entity where COVID–19 vaccines are administered;(2)consult with members of such communities and populations to develop the informational material under paragraph (1); and(3)disseminate informational material on treatments available for covered conditions, including, if applicable, treatments provided by the entity.(d)PriorityIn awarding grants under this section, the Secretary shall give priority to—(1)federally qualified health centers (as defined in section 330A);(2)community-based organizations; and(3)entities that have an agreement with a federally qualified health center.(e)Reports(1)Report to SecretaryAn entity that receives a grant under this section shall submit to the Secretary a report that includes—(A)a description of each activity carried out with amounts received through the grant; and(B)an evaluation of the effectiveness of each such activity.(2)Report to CongressNot later than 3 years after the date of the enactment of this section, the Secretary shall submit to Congress a report on the effectiveness of the grants entered into under this section.(f)Supplement not supplantAn entity receiving a grant under this section shall use grant amounts to supplement, not supplant, any other Federal, State, and local funds that would otherwise be expended by such entity to carry out the activities described in this section.(g)DefinitionsIn this section:(1)Covered conditionThe term covered condition has the meaning given such term in section 330N.(2)COVID–19 vaccineThe term COVID–19 vaccine means a vaccine that is intended to prevent, mitigate, or treat the virus that causes COVID–19 and— (A)is licensed under section 351 of the Public Health Service Act (42 U.S.C. 262); or(B)authorized under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3).(h)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $120,000,000 for the period of fiscal years 2021 through 2022, to remain available until expended..